DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed June 3, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is silent to the method including step (1), a part of an interior of the crusher contacting with the lithium iron phosphate positive plate to be recycled is coated with tungsten carbide; and in step (4), an interior of the air classifier is coated with tungsten carbide or ceramic lining.  
The prior art, such as LIU et al. U.S. Pub. 2021/0384562 teaches a method for recycling a lithium iron phosphate positive plate (a method for physically disintegrating spent lithium ion batteries and recovering essentially all valuable materials [0007]; including a cathode material of lithium iron phosphate [0017]& [0037]), comprising; (1) crushing a lithium iron phosphate positive plate to be recycled into a granular material with a particle size of 1-15 mm by using a crusher (LIB is crushed by a crusher to less than 20 mm; [0037]); (2) heating the granular material obtained in step (1) to 350-5000C in an atmosphere furnace in an inert atmosphere; and keeping the granular material at 350-500C for 0.5-2 h followed by cooling to a preset temperature to obtain a calcined product (coarser shredded particles are heated in a furnace [0043] to 400 degrees for 30-120 minutes [0044]); and (4) classifying the ground product by using an air classifier to remove Al simple substance to obtain a recovered positive material (aluminum is recovered with an air classifier [0046]).  However, the reference does not teach or suggest a part of an interior of the crusher contacting with the lithium iron phosphate positive plate to be recycled is coated with tungsten carbide; and in step (4), an interior of the air classifier is coated with tungsten carbide or ceramic lining.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Pub. 2021/0384562 in view of Morin et al. 2021/0376399.
With respect to claim 1, LIU teaches a method for recycling a lithium iron phosphate positive plate (a method for physically disintegrating spent lithium ion batteries and recovering essentially all valuable materials [0007]; including a cathode material of lithium iron phosphate [0017]& [0037]), comprising; (1) crushing a lithium iron phosphate positive plate to be recycled into a granular material with a particle size of 1-15 mm by using a crusher (LIB is crushed by a crusher to less than 20 mm; [0037]); (2) heating the granular material obtained in step (1) to 350-5000C in an atmosphere furnace in an inert atmosphere; and keeping the granular material at 350-500C for 0.5-2 h followed by cooling to a preset temperature to obtain a calcined product (coarser shredded particles are heated in a furnace [0043] to 400 degrees for 30-120 minutes [0044]); and (4) classifying the ground product by using an air classifier to remove Al simple substance to obtain a recovered positive material (aluminum is recovered with an air classifier [0046]).  With respect to claim 3, in step (1), the particle size of the granular material is 5-10 mm (LIB is crushed by a crusher to less than 20 mm; [0037]).  
With respect to claim 6, in step (2), the preset temperature is less than or equal to 100C. (heat was increased to 100 degrees, thus was under 100 degrees; [0043])  
LIU does not expressly disclose: step (3) grinding the calcined product obtained in step (2) by using a grinder to obtain a ground product with D50 larger than or equal to 50 pm (claim 1); wherein in step (4), an Al content of the recovered positive material is less than 200 ppm (claim 2); wherein in step (3), the D50 of the ground product is 50-80 pm (claim 4).   
Morin teaches that it is well known in the art to recycle lithium iron phosphate containing batteries including a step (3) grinding the calcined product obtained in step (2) by using a grinder to obtain a ground product with D50 larger than or equal to 50 µm (cathode composition such as lithium iron phosphate can also be processed [0049]; 0.1 to 2 mm, equivalent to 100 to 2000 microns; [0058]; claim 1).
	LIU in view of Morin are analogous art from the same field of endeavor, namely recycling lithium batteries including  lithium iron phosphate cathodes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a step (3) of grinding the calcined product obtained in step (2) by using a grinder to obtain a ground product with D50 larger than or equal to 50 µm of Morin, to recycle the lithium iron phosphate cathodes of LIU, to improve downstream extraction. The skilled artisan recognizes that grinding and crushing materials in a recycling process improves extraction and handling of electrochemical materials.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to wherein in step (4), an Al content of the recovered positive material is less than 200 ppm (claim 2); it would have been obvious in the recycling process of lithium iron phosphate of LIU in view of Morin, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to wherein in step (3), the D50 of the ground product is 50-80 µm (claim 4); it would have been obvious in the recycling process of lithium iron phosphate of LIU in view of Morin, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Pub. 2021/0384562 in view of Morin et al. 2021/0376399 and further in view of Hosoya et al. U.S. Pub. 2002/0124386.
LIU in view of Morin teaches recycling lithium batteries including  lithium iron phosphate cathodes, as described in the rejection recited herein above.
	Although LIU teaches employing a furnace in the recycling process, the reference does not teach or suggest: in step (2), an oxygen content in the atmosphere furnace is less than 1 ppm (claim 5); the inert atmosphere is nitrogen, argon, helium or a combination thereof (claim 7).
Hosoya teaches that it is well known in the art to employ lithium iron phosphate employing oxygen and insert gas, (wherein the oxygen is less than 1012 ppm [0098] & [0103]; claim 5); the inert atmosphere is nitrogen, argon, helium or a combination thereof (nitrogen, argon [0098]; claim 7).
LIU in view of Morin and Hosoya are analogous art from the same field of endeavor, namely processing  lithium iron phosphate cathodes. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an oxygen content in the atmosphere furnace is less than 1 ppm as taught by Hosoya, in the processing of LIU in view of Morin, in order to improve temperature control in the heating process. Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. U.S. Pub. 2021/0384562 in view of Morin et al. 2021/0376399 and further in view of Hosoya et al. U.S. Pub. 2002/0124386, and even further in view of Crasto U.S. Patent 4,153,451.
LIU in view of Morin and Hosoya teach recycling lithium batteries including  lithium iron phosphate cathodes, as described in the rejection recited herein above.
LIU does not expressly disclose: the atmosphere furnace is a roller furnace, a rotary furnace or a push-type slab furnace (claim 8).  
Crasto teaches that it is well known in the art to employ electrochemical material recycling employing a rotary furnace. See the Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the rotary furnace of Crasto, in the recycling process of LIU in view of Morin and Hosoya, for high temperature processing. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722